Citation Nr: 1224105	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-36 541	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision on special review by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center and from a November 2007 rating decision of the Cleveland, Ohio RO.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1969 to August 1971.

2.	On June 21, 2011 and June 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notifications from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


